Citation Nr: 0600194	
Decision Date: 01/05/06    Archive Date: 01/19/06

DOCKET NO.  04-41 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in No. Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for heart disease as 
secondary to the veteran's diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran/Appellant



ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1965 to 
November 1967.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a March 2004 rating decision.  The veteran filed his 
notice of disagreement in April 2004, the RO issued a 
statement of the case in September 2004, and the veteran 
perfected his appeal in October 2004.  The veteran also 
testified before the undersigned at a September 2005 hearing.

Since a determination of service connection for heart disease 
as secondary to diabetes mellitus rests on the determination 
of whether the veteran's diabetes mellitus is related to 
service, resolution of this matter must be deferred until the 
claim regarding the veteran's diabetes mellitus claim is 
decided.

At his hearing, the veteran withdrew from consideration his 
claim of entitlement to service connection for testicular 
cancer.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran has asserted that he currently has type II 
diabetes mellitus which he believes is a result of exposure 
to herbicides while he was stationed on Vieques Island, 
Puerto Rico during service.  The veteran indicated that the 
military used Vieques Island as a testing ground for Agent 
Orange, as well as using Agent Orange for weed control on the 
air strips and around the barracks.  

Although the RO confirmed the veteran was not in Vietnam, and 
thus was not exposed to Agent Orange there, no action appears 
to have been taken to verify the veteran's exposure as he has 
alleged, the steps for which are set out in VA internal 
manuals.  (M21-1MR, part IV, Subpart ii, Chapter 10, Section 
C.)  In this regard, an entry in the veteran's service 
medical record confirms he was at Vieques Island, Puerto Rico 
in March 1967.  As such, this matter is REMANDED for the 
following action:

1.  Obtain the veteran's service 
personnel records reflecting his units, 
dates, and places of service.  

2.  Develop the veteran's claim of Agent 
Orange exposure at Vieques Island, Puerto 
Rico consistent with M21-1MR, to include 
requesting a review of the Department of 
Defense's inventory of herbicide 
operations.  

3.  After the results of the requested 
searches have been received, re-
adjudicate the veteran's claim.  If the 
benefits sought are not granted, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case (SSOC) and afforded an opportunity 
to respond before the record is returned 
to the Board for further review.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims (CAVC) 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).


_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the veteran's appeal.  
38 C.F.R. § 20.1100(b) (2005).


 
 
 
 


